Exhibit 10.1

EMPLOYMENT AND EXECUTIVE SEVERANCE AGREEMENT

This EMPLOYMENT AND EXECUTIVE SEVERANCE AGREEMENT (this “Agreement”), effective
as of September 14, 2007, is entered into by and between, THOMAS W. STEIPP
(“Executive”) and SYMMETRICOM, INC. (the “Company”).

RECITALS

WHEREAS, Executive is currently employed by the Company as President and Chief
Executive Officer;

WHEREAS, the parties now desire to supersede and replace the Employment
Agreement dated July 1, 2001, and the Change of Control Retention Agreement
dated July 1, 2001, and any other agreement relating to Executive’s employment
with the Company or Executive’s severance benefits in the event of his severance
from employment with the terms and provisions set forth herein;

WHEREAS, it is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control, and
the Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to the Executive and can cause the Executive
to consider alternative employment opportunities;

WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to assure that the Company will have the continued
dedication and objectivity of the Executive, notwithstanding the possibility,
threat or occurrence of a Change of Control (as defined below) of the Company;

WHEREAS, the Board believes that it is in the best interests of the Company and
its stockholders to provide the Executive with an incentive to continue his
employment and to motivate the Executive to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders; and

WHEREAS, the Board believes that it is imperative to provide the Executive with
retention/severance benefits following a Change of Control which provides the
Executive with enhanced financial security and provides incentive and
encouragement to the Executive to remain with the Company notwithstanding the
possibility of a Change of Control.

AGREEMENT

The parties, intending to be legally bound, agree as follows:

1.                                      EMPLOYMENT PERIOD.

1.1          Basic Term.   The Company shall employ Executive from the date of
this Agreement through December 31, 2007 (the “Term Date”), or such later date
through which this Agreement may be extended under Section 1.2, unless Executive
is terminated sooner in accordance with Section 4.


--------------------------------------------------------------------------------


1.2          Renewal.  Unless terminated sooner in accordance with Section 4,
this Agreement shall be renewed for an additional one (1) year period on the
Term Date and on each anniversary thereof, unless one party gives to the other
advance written notice of nonrenewal at least 60 days prior to such date.  The
Company may elect not to renew this Agreement only for Cause, within the meaning
of Section 12.1.

2.                                      POSITION AND RESPONSIBILITIES.

2.1          Position.  Executive accepts employment with the Company as Chief
Executive Officer and shall perform all services appropriate to that position.

2.2          Outside Activity.  Except upon the prior written consent of the
Company, Executive, during his employment with the Company, shall not engage,
directly or indirectly, in any other business, commercial, or professional
activity (whether or not pursued for pecuniary advantage) that is or may be
competitive with the Company, create a conflict of interest with the Company, or
otherwise interfere with the business of the Company or any of its affiliates.

3.                                      COMPENSATION AND BENEFITS.

3.1          Base Salary.  Executive’s base salary shall be at the annual rate
of $475,000 for fiscal 2007 (the year ending June 30, 2007). At or near each
fiscal year thereafter, Executive’s annual base salary shall be increased by an
amount mutually determined by Executive and the Board of Directors or its
Compensation Committee.

3.2          Incentive Compensation.  Executive shall participate in the
Company’s Management Incentive Plan, the terms of which shall be determined each
fiscal year by the Board of Directors or the Compensation Committee. For fiscal
year 2007 Executive shall be eligible to earn up to 75% of Executive’s Base
Salary as Incentive Compensation (“Target Bonus”).  The maximum Target Bonus may
be adjusted from time to time by the Compensation Committee in their sole
discretion.  The exact amount of the Target Bonus awarded the Executive in any
given year shall be determined by the Compensation Committee in their sole
discretion.

3.3          Equity Compensation.  The parties acknowledge that Executive has
the same right to participate in the Company’s current Stock Option Plan and in
future Stock Option Plans as other Company executives.

3.4          Relocation Assistance.  The parties acknowledge that the Company
provided Executive certain assistance in relocating to the San Francisco Bay
Area from Atlanta, Georgia, including the extension of two loans, the principal
terms and conditions of which are as follows:

(a)           Interest-Bearing Loan. In March 1998, the Company loaned Executive
the principal amount of $400,000, with an interest rate of 6.0% (the
“Interest-Bearing Loan”), and agreed to forgive such principal and interest in
four equal installments. The four forgiveness installments were made on June 30,
1998, 1999, 2000 and 2001.

(b)           Interest-Free Loan.  In March 1998, the Company loaned Executive
the principal amount of $500,000, free of interest (the “Interest-Free Loan”).
This loan is intended to

2


--------------------------------------------------------------------------------


qualify as a relocation loan under Section 7872 of the Internal Revenue Code.
Except as provided in Section 4 of this Agreement, the Interest-Free Loan shall
become: (y) due and payable in a single installment on the tenth anniversary of
its making (March 25, 2008); and (z) interest-bearing in the event Executive
ceases to be an employee of  the Company.

3.5          Benefits.  Executive shall receive the following benefits.

(a)           eligibility to participate in the SymmetriCom Executive Medical
Plan;

(b)           long-term disability insurance coverage;

(c)           life insurance coverage;

(d)           eligibility to participate in the Company’s retirement and
deferred compensation plans; and

(e)           four weeks’ annual paid vacation.

3.6          Business Equipment.  The Company shall furnish Executive with such
computers, software, peripheral equipment and Internet access as Executive shall
reasonably require for his business and home offices, and shall pay the
associated monthly maintenance and access costs therefor.  The Company also
shall furnish Executive with a cellular telephone, and shall pay the monthly
telephone bill therefor.

4.                                      TERMINATION OF EMPLOYMENT.

4.1          By Death.  Executive’s employment shall terminate upon his death.
In the event of such termination, the Company shall:  (a) pay to Executive’s
estate each month through the end of the second month following the month in
which Executive’s death occurred an amount equal to the monthly salary to which
Executive was entitled under Section 3.1 at the time of his death; (b) promptly
transfer to Executive’s estate any accrued but unpaid incentive compensation to
which Executive may have been entitled under Section 3.2; and (c) promptly
reimburse Executive’s estate for any outstanding reasonable business expenses
incurred by Executive prior to his death.   Thereafter, the Company’s
obligations hereunder shall terminate. This Section shall not affect entitlement
of Executive’s estate or beneficiaries to death benefits under any benefit
provided to Executive by the Company.

4.2          By Disability.  This Agreement shall terminate as of the end of the
calendar month in which Executive: (a) is and has been during each of the
immediately preceding five (5) or more consecutive whole calendar months unable
to perform his duties under this Agreement because of mental or physical illness
or injury; and (b) has been determined by the insurer that issued the Company’s
long-term disability policy in effect pursuant to Section 3.5 to be eligible to
commence receiving long-term disability benefits. In the event of such
termination, the Company shall: (i) pay Executive the salary to which he is
entitled pursuant to Section 3.1 through the date of termination; (ii) promptly
transfer to Executive’s estate any accrued but unpaid incentive compensation to
which Executive may have been entitled under Section 3.2; and (iii) promptly
reimburse Executive for any outstanding reasonable business expenses incurred by
Executive prior to his termination.  Thereafter, the obligations of the Company
shall

3


--------------------------------------------------------------------------------


terminate. This Section shall not in any way diminish Executive’s right to
receive disability insurance proceeds.

4.3          By the Company for Cause.  The Company may terminate Executive’s
employment for Cause (as defined in Section 12) without notice at any time after
the written warning and minimum cure period have been provided in accordance
with Section 12. In the event of such termination, the Company shall: (a) pay
Executive the salary to which he is entitled pursuant to Section 3.1 through the
date of termination; (b) promptly transfer to Executive any accrued but unpaid
incentive compensation to which he is entitled pursuant to Section 3.2; and (c)
promptly pay any outstanding reasonable business expenses incurred by Executive
prior to such termination.  Thereafter, the obligations of the Company shall
terminate.

4.4          By the Company Other Than for Cause (Including Non-Renewal) or By
Executive for Good Reason.  Except as expressly provided in Section 4.2 or 4.5,
if Executive is terminated from the Company other than for Cause, or if the
Company fails to renew this Agreement other than for Cause, or if Executive
resigns from the Company for Good Reason within 90 days following the event
constituting Good Reason, then the Company shall:

(a)           within 30 days of such termination, pay Executive a lump sum equal
to the sum of (i) Executive’s annual base salary as in effect as of the date of
such termination, and (ii) 100% of Executive’s Target Bonus for the year prior
to the year in which the termination occurs;

(b)           provide to Executive 100% Company-paid health, dental, vision and
life insurance coverage at the same level of coverage as was provided to
Executive immediately prior to the date of termination (the “Company-Paid
Coverage”). If such coverage included the Executive’s dependents immediately
prior to the date of termination, such dependents shall also be covered at the
Company’s expense. Company-Paid Coverage shall continue until the earlier of:
(i) the end of the 18th month following the month in which the date of
termination occurred, or (ii) the date that the Executive and his dependents
become covered under another employer’s group health, dental, vision and life
insurance plans that provide Executive and his dependents with comparable
benefits and levels of coverage.  For purposes of Title X of the Consolidated
Budget Reconciliation Act of 1985 (“COBRA”), the date of the “qualifying event”
for Executive and his dependents shall be the date upon which the Company-Paid
Coverage terminates;

(c)           forgive any remaining amounts due on the loans described in
Section 3.4, and within 30 days of such forgiveness of indebtedness shall pay
Executive in a single lump sum an amount (“Gross-Up Payment”) estimated by the
Company in good faith to be an amount such that after payment by the Executive
of all taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any income taxes and excise tax imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the total federal and state taxes imposed upon the forgiveness
of indebtedness.

4.5          By Executive Other Than For Good Reason. At any time after the Term
Date, Executive may terminate his employment, other than for Good Reason, by
providing the Company at least sixty (60) days’ advance written notice.  The
Company shall have the option, in its complete discretion, to make Executive’s
termination effective at any time prior to the end of such notice period. Should
Executive terminate his employment under this provision, the

4


--------------------------------------------------------------------------------


Company shall pay Executive all salary and incentive compensation earned through
the last day actually worked, plus an amount equal to the base salary Executive
would have earned through the balance of the above notice period, not to exceed
60 days. Thereafter, except as set forth herein, all of the Company’s
obligations under this Agreement shall cease.

4.6          By Change of Control.  Notwithstanding Sections 4.1 – 4.5, if there
is a Change of Control, payments to Executive upon termination of employment
shall be determined in accordance with this Section 4.6.

(a)           Involuntary Termination other than for Cause, Death or Disability
or Voluntary Termination for Good Reason Within 12 Months Following A Change of
Control.  If Executive’s employment with the Company terminates within 12 months
following a Change of Control by virtue of (x) an involuntary termination by the
Company other than for Cause, (y) Executive’s death or Disability, or (z) a
voluntary termination for Good Reason, then the Company shall provide Executive
with the following benefits:

(i)            Base Salary and Target Bonus Payment. Within 30 days of the
triggering event, pay Executive a lump sum equal to three times the sum of (x)
Executive’s annual base salary as in effect as of the date of such termination,
and (y) 100% of Executive’s Target Bonus for the year prior to the year in which
the payment occurs;

(ii)           Equity Compensation Vesting. Immediately and fully vest
Executive’s outstanding stock options and shares of stock, if any, subject to
restricted stock purchase agreements;

(iii)         COBRA and Life Insurance. Provide to Executive, upon his
termination of employment with the Company, 100% Company-paid health, dental,
vision and life insurance coverage at the same level of coverage as was provided
to Executive immediately prior to the date of termination (the “Company-Paid
Coverage”). If such coverage included the Executive’s dependents immediately
prior to the date of termination, such dependents shall also be covered at the
Company’s expense. Company-Paid Coverage shall continue until the earlier of (x)
the end of the 18th month following the month in which the date of termination
occurred, or (y) the date that the Executive and his dependents become covered
under another employer’s group health, dental, vision and life insurance plans
that provide Executive and his dependents with comparable benefits and levels of
coverage. For purposes of Title X of the Consolidated Budget Reconciliation Act
of 1985 (“COBRA”), the date of the “qualifying event” for Executive and his
dependents shall be the date upon which the Company-Paid Coverage terminates.

(b)           Voluntary Resignation; Termination for Cause. If the Executive’s
employment terminates by reason of the Executive’s voluntary resignation (and is
not a voluntary termination for Good Reason), or if the Executive is terminated
for Cause, then the Executive shall not be entitled to receive severance or
other benefits except for those (if any) as may then be established under the
Company’s then existing severance and benefits plans or pursuant to other
written agreements with the Company, except that Executive shall receive the
Company-Paid Coverage if he remains employed with the Company for 12 months
following a Change of Control.

5


--------------------------------------------------------------------------------


(c)           Termination After the 12 Month Period Following a Change of
Control. In the event the Executive’s employment is terminated for any reason
after the 12 month period following a Change of Control, then the Executive
shall be entitled to receive severance and any other benefits only as may then
be established under the Company’s existing severance and benefits plans or
pursuant to other written agreements with the Company.

5.             TAXATION OF SEVERANCE BENEFITS.

In the event that the benefits provided for in Section 4.6 of this Agreement or
otherwise payable to the Executive constitute “parachute payments” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and will be subject to the excise tax imposed by Section 4999 of the
Code, then the Company shall pay Executive an amount (“Gross-Up Payment”) such
that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes and excise tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the excise tax imposed upon
the Payments. Such Gross-Up Payment shall be paid to the Executive by the end of
the calendar year next following the calendar year in which the Executive or the
Company remits the excise tax imposed by Section 4999 of the Code.  Unless the
Company and Executive otherwise agree in writing, any determination required
under this Section 5 shall be made in writing by independent public accountants
agreed to by the Company and Executive(the “Accountants”), whose determination
shall be conclusive and binding upon Executive and the Company for all purposes.
For purposes of making the calculations required by this Section 5, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and Executive shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section 5. The Company shall bear all costs the Accountants may reasonable
incur in connection with any calculations contemplated by this Section 5.

6.                                      NO SOLICITATION/RAIDING OF EMPLOYEES.

Executive acknowledges and agrees that the Company has invested substantial time
and effort in assembling its staff.  Accordingly, Executive agrees and covenants
that, for a period of 18 months following the termination of his employment with
Company pursuant to Section 4.4, above, Executive will not, directly or
indirectly, attempt to recruit, induce or solicit any employee to leave his/her
employment with the Company.

7.                                      NON-DISCLOSURE.

Executive agrees to maintain in strict confidence any confidential and
proprietary information pertaining to the business of the Company, its agents,
representatives, officers, staff and all related entities.

6


--------------------------------------------------------------------------------


8.                                      CONSIDERATION FOR NO
SOLICITATION/RAIDING OF EMPLOYEES AND NON-DISCLOSURE.

In consideration of Executive’s covenants and promises herein contained in
Sections 6 and 7, and notwithstanding any provision in any Stock Option Plan or
Stock Agreement, 1/3 of the shares subject to unvested stock options held by
Executive, and 1/3 of any unvested restricted stock held by Executive, shall be
vested immediately upon the termination of his employment with the Company
pursuant to Section 4.4 above.  Executive shall have until the first anniversary
of the date of termination to exercise any such options as to which the vesting
shall have been accelerated in accordance with this Section 8.

9.                                      SUCCESSORS.

9.1          Company’s Successors. Any successor to the Company (whether direct
or indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 9.1 or which becomes
bound by the terms of this Agreement by operation of law.

9.2          Executive’s Successors. The terms of this Agreement and all rights
of the Executive hereunder shall inure to the benefit of, and be enforceable by,
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

10.                               NOTICES.

10.1        General. Notices and all other communications contemplated by
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered, one day following mailing via Federal Express or similar
overnight courier service, upon facsimile transmission, after confirmation of
receipt of such transmission, or as of five business days after deposit in the
United States mail in a sealed envelope, registered or certified, with postage
prepaid. In the case of the Executive, mailed notices shall be addressed to him
at the home address that he most recently communicated to the Company in
writing. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.

10.2        Notice of Termination. Any termination by the Company for Cause or
by Executive pursuant to a Voluntary Termination for Good Reason shall be
communicated by a notice of termination to the other party hereto given in
accordance with Section 10.1, above, and after the period for cure, as required
by Section 12, has been provided. Such notice shall indicate the specific
termination provision in this Agreement relied upon, set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination
under the provision so indicated and specify the termination date, which shall
be not more than 30 days after the giving of such notice. The failure by
Executive to include in the notice any fact or circumstance which contributes to
a showing of a voluntary termination for Good Reason shall not waive any right
of

7


--------------------------------------------------------------------------------


Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing his rights hereunder.

11.                               MISCELLANEOUS PROVISIONS.

11.1        No Duty to Mitigate. Executive shall not be required to mitigate the
value of any benefits contemplated by the Agreement, nor shall any such benefits
be reduced by any earnings or benefits that Executive may receive from any other
source.

11.2        Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

11.3        Entire Agreement. No agreements, representations or understandings
whether oral or written, express or implied) which are not expressly set forth
or referenced in this Agreement (including without limitation the the Interest
Free Loan) have been made or entered into by either party with respect to the
subject matter hereof. This Agreement represents the entire understanding of the
parties hereto with respect to the subject matter hereof.  To the extent the
terms of this Agreement conflict in any way with the terms of any other
agreement between the Company and the Executive, the terms of this Agreement
shall control.  Effective upon the effective date hereof  the Employment
Agreement dated July 1, 2001, and the Change of Control Retention Agreement
dated July 1, 2001 shall be terminated and of no further force or effect.

11.4        Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California, with the exception of its conflict of laws provisions.

11.5        Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

11.6        Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same document.

11.7        Attorneys’ Fees. The Company hereby agrees to pay the cost of
Executive’s attorney’s fees reasonably incurred in negotiating and documenting
the terms of this Agreement. In the event of a controversy arising in connection
with the interpretation or enforcement of this Agreement, the prevailing party
shall be entitled to receive the cost of his or its reasonable attorney’s fees
from the non-prevailing party.

12.                               DEFINITIONS.

The following terms referred to in this Agreement shall have the following
meanings:

8


--------------------------------------------------------------------------------


12.1        Cause. Termination shall be for “Cause” if:

(a)           Executive grossly neglects significant duties he is required to
perform or egregiously violates a material written policy of the Company, other
than as a result of incapacity due to physical or mental illness, and, after (i)
being warned in writing, and (ii) having had a reasonable opportunity to cure
(the length of such cure period to be determined by taking into account the
nature of the conduct resulting in the warning, but in no event to be less than
30 days), continues to grossly neglect such duties or egregiously violate the
specified Company policy;

(b)           Executive commits a material act of dishonesty or fraud; or

(c)           Executive is convicted of any serious felony.

12.2        Good Reason. “Good Reason” means any one or more of the following
events which the Company fails to cure by the Company within the 30-day period
immediately following written notice from Executive to the Company of the
occurrence of such event:

(a)           a significant reduction in Executive’s title, authority, duties or
reporting relationships; provided, however, that “Good Reason” shall not exist
merely by reason of a Change of Control to the extent that after such Change of
Control, Executive is the Chief Executive Officer of the Company;

(b)           without Executive’s express written consent, the relocation of
Executive’s principal place of employment to a location more than 30 miles from
Executive’s current residence;

(c)           any failure by the Company or its affiliates to pay, or any
reduction by the Company or its affiliates of, Executive’s base salary,
incentive compensation, equity compensation or benefits received by Executive
(prior to any Change of Control if Section 4.6 is applicable.

12.3        Other than for Cause. Involuntary termination shall be “other than
for Cause” unless Executive is terminated for engaging in conduct described in
Section 12.1.

12.4        Change in Control. “Change in Control” means:

(a)           the sale, lease, conveyance or other disposition of all or
substantially all of the Company’s assets as an entirety or substantially as an
entirety to any person, entity or group of persons acting in concert;

(b)           any transaction or series of related transactions that results in
any Person (as defined in Section 13(h)(8)(E) under the Securities Exchange Act
of 1934) becoming the beneficial owner (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of more than 45% of
the aggregate voting power of all classes of common equity of the Company,
except if such Person is (i) a subsidiary of the Company, (ii) an employee stock
ownership plan for employees of the Company or (iii) a company formed to hold
the Company’s

9


--------------------------------------------------------------------------------


common equity securities and whose shareholders constituted, at the time such
company became such holding company, substantially all the shareholders of the
Company;

(c)           a change in the composition of the Company’s Board of Directors
occurring within a two-year period, as a result of which fewer than a majority
of the directors are Incumbent Directors. “Incumbent Directors” shall mean
directors who either (i) are directors of the Company as of the date hereof, or
(ii) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the Incumbent Directors at the time of such
election or nomination (but shall not include an individual whose election or
nomination is in connection with an actual or threatened proxy contest relating
to the election of directors to the Company;

(d)           the consummation of a merger or consolidation of the Company with
any other corporation other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 55% of the total voting
power represented by the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation.

13.          SECTION 409A.

Notwithstanding any provision to the contrary in the Agreement, if the Executive
is deemed at the time of his separation from service to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent
delayed commencement of any portion of the benefits to which Executive is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of
Executive’s benefits shall not be provided to Executive prior to the earlier of
(a) the expiration of the six-month period measured from the date of the
Executive’s “separation from service” with the Company (as such term is defined
in the Treasury Regulations issued under Section 409A of the Code) or (b) the
date of Executive’s death.  Upon the expiration of the applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section 13 shall
be paid in a lump sum to the Executive, and any remaining payments due under the
Agreement shall be paid as otherwise provided herein.

[signature page follows]

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

THOMAS W. STEIPP

 

 

 

 

 

/s/ Thomas W. Steipp

 

 

 

 

 

Date:

September 14, 2007

 

 

 

 

 

 

 

SYMMETRICOM, INC.

 

 

 

 

By:

/s/ William Slater

 

 

 

 

 

Name:

William Slater

 

 

 

 

Its:

Executive Vice President Finance and
Administration and Chief Financial
Officer

 

 

 

 

Date:

September 14, 2007

 

11


--------------------------------------------------------------------------------